Name: EAEC Commission: Decision fixing the date on which the Euratom Supply Agency shall take up its duties and approving the Agency Rules of 5 May 1960 determining the manner in which demand is to be balanced against the supply of ores, source materials and special fissile materials
 Type: Decision
 Subject Matter: European construction;  trade;  coal and mining industries;  electrical and nuclear industries
 Date Published: 1960-05-11

 Avis juridique important|31960D0511EAEC Commission: Decision fixing the date on which the Euratom Supply Agency shall take up its duties and approving the Agency Rules of 5 May 1960 determining the manner in which demand is to be balanced against the supply of ores, source materials and special fissile materials Official Journal 032 , 11/05/1960 P. 0776 - 0776 Finnish special edition: Chapter 12 Volume 1 P. 0017 Swedish special edition: Chapter 12 Volume 1 P. 0017 Danish special edition: Series I Chapter 1959-1962 P. 0043 English special edition: Series I Chapter 1959-1962 P. 0045 DECISION fixing the date on which the Euratom Supply Agency shall take up its duties and approving the Agency Rules of 5 May 1960 determining the manner in which demand is to be balanced against the supply of ores, source materials and special fissile materialsTHE COMMISSION OF THE EUROPEAN ATOMIC ENERGY COMMUNITY, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 52, 53, 60 and 222 thereof; Whereas it is for the Commission to fix the date on which the Supply Agency shall take up the duties devolving upon it under the Treaty; Whereas the introduction of the procedures laid down by the Agency in implementation of the sixth paragraph of Article 60 of the Treaty necessarily entails such transitional measures as will facilitate their progressive application; HAS DECIDED AS FOLLOWS:Article 1The date on which the Supply Agency shall take up the duties devolving upon it under the Treaty shall be 1 June 1960. Article 2Approval is given to the Agency Rules of 5 May 1960 determining the manner in which demand is to be balanced against the supply of ores, source materials and special fissile materials. Article 3The Rules referred to in Article 2 shall enter into force in their entirety on 1 June 1960 for contracts covering the supply of special fissile materials. As regards contracts for the supply of ores and source materials, implementation of Articles 5 and 6 of these Rules shall be deferred for six months from the date of their entry into force as laid down in the first paragraph of this Article. Article 4Contracts relating to the supply of ores or of raw materials shall during that period be submitted to the Commission for its prior approval. During that period of six months, the market survey shall be conducted and completed according to the procedures laid down in Articles 1 to 4 of the Rules. Article 5This Decision shall apply to the Euratom Supply Agency and also to all users and producers of ores, raw materials and special fissile materials.Done at Brussels, 5 May 1960. For the Commission E.M.J.A. SASSEN